Title: James Madison to Joseph C. Cabell, 5 January 1829
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Jany 5. 1829
                            
                        
                        I have recd. yours of Decr. 28 in which you wish me to say something on the agitated subject of the basis of
                            representation in the contemplated Convention for revising the State Constitution. In a case depending so much on local
                            views and feelings, and perhaps on the opinions of leading individuals; and in which a mixture of compromises with
                            abstract principles may be resorted to, your judgment formed on the theatre affording the best means of information, must
                            be more capable of aiding mine, than mine yours.
                        What occurs to me is that the great principle, "that men cannot be justly bound by laws in making which they
                            have no share," consecrated as it is by our Revolution, and the Bill of Rights, and sanctioned by the examples around us,
                            is so engraven on the public mind here, that it ought to have a preponderating influence in all questions involved in the
                            mode of forming a Convention, and in discharging the trust committed to it when formed. No Government can in this Country
                            be stable that rests exclusively on a minority of the people. An increasing restlessness must
                            be the effect of an increasing proportion of the excluded majority. It is said that West of the Blue Ridge the votes of
                            non-freeholders are often connived at, the candidates finding it unpopular to object to them.
                        With respect to the slaves, they can not be admitted as persons, into the
                            Representation; and probably will not be allowed any claim, as a privileged property. As the
                            difficulty and disquietudes on that subject, arise mainly from the great inequality of slaves in the geographical division
                            of the Country, it is fortunate that the cause will abate as they become more diffused, which is already taking place;
                            transfers of them from the quarters where they abound, to those where laborers are more wanted, being a matter of course.
                        Is there then to be no Constitutional provision for the rights of property when added to the personal rights
                            of the holders, against the will of a majority having little or no direct interest in the rights of property? If any such
                            provision be attainable, beyond the moral influence which property adds to political rights, it will be most secure and
                            permanent, if made by a Convention chosen by a general suffrage, and more likely to be so made now than at a future stage
                            of population: If made by a freehold Convention in favor of freeholders, it would be less likely to be acquiesced in
                            permanently.
                        I recd. your letter when I was much engaged in other matters and am so still in a degree that obliges me to
                            be very brief. I know not however that with more leisure I could do more than add to what I have said, developments and
                            applications, which will readily occur to yourself, should your general view of the the subject accord with mine, which I
                            am sufficiently aware may not be the case.
                        I am truly sorry for the apathy continuing to prevail at Richmond towards the family of Mr. Jefferson,
                            & the University. I wish the idea of Mr. Garrett could be successfully pressed on the Legislature: but have little
                            hope that it would be listened to even at a more favorable moment: and none that it would be, in the midst of the
                            engrossing subject now before them, to be doubled perhaps by the communication expected from S. Carolina.
                        I have had interviews with Mr. Trist, in which I have ventured to let him understand, that his salary might
                            run to the end of the year just closed, in consideration of his completing the business carried out by the last meeting of
                            the Visitors, particularly, the job of making & distributing the copies of Mr. Monroe’s paper. By waiving the
                            appointment of a Successor till the July meeting, there will be a convenient saving for the University. Of the Candidates
                            who had come forward for the Vacancy, I have leaned strongly towards Mr. Davis whose residence is sufficiently convenient,
                            and whose talents and dispositions, as brought to my notice in the Convention of Charlottesville, could not fail, I think
                            to make him particularly useful to any Rector, and much so to one not at nor near to the spot. Of Mr. Wertenbaker, I can
                            less judge; but should suppose him inferior in some respects, and superior in none, and more likely to remove from the
                            University, than Mr. Davis from Charlottesville.
                         With great & cordial
                            esteem
                        
                            
                                James Madison
                            
                        
                    Have you noticed the preface to the resolution moved by Mr Grimke in the Legislature of S. C.? You doubtless
                            have the extract published at Washington from the Report of Mr Jefferson on Commerce in 1793. There is an earlier Report
                            on the fisheries (containing analogous views)  His letter to Mr. Austin is in the tone of both.